Title: From Alexander Hamilton to Jeremiah Olney, 6 July 1791
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury DepartmentJuly 6th. 1791
Sir,

It is with regret I feel myself restrained by my sense of the meaning of the law from directing the refusal of Credit to Mr. Arnold on the removal of the teas which have been lately deposited by him; in consequence of the non payment of his Bond as mentioned by you.
But I consider the allowance of subsequent credits upon teas deposited as no more than a continuation of a Credit already given upon the first Bond and which cannot afterwards be revoked. The consideration, which decides my opinion on that point, is, that a different construction might affect third persons who might have purchased the teas and contracted to pay the duties themselves, and who under the law would I conceive have acquired a right to the Credit upon the Teas purchased.
It is proper you should give immediate notice to the Collector of Newport of the delinquency of Mr. Arnold, and a similar notice ought to be extended to the Collectors of Ports in the neighbouring states from Boston to New York lest a credit should be sought elsewhere in evasion of the law. I have no objection however, before you take these steps, which could hardly fail to affect Mr. Arnolds credit as a Merchant, that you apprise him of your instruction to do so; in order that he may have an opportunity to avoid the inconvenience by the payment of his bond.
I am   Sir   Your most obedt Servant
Alexander Hamilton
Jeremh. Olney Esqr.Collector of Providence

